DE MUNIZ, J.
Defendant appeals his conviction for possession of a controlled substance, ORS 475.992(4)(b), claiming that the court erred in denying his motion to suppress. We affirm.
Defendant was driving in a merge lane approaching Highway 126. He failed to signal as he entered the driving lane of the highway. An officer, who was following defendant, saw that and stopped him. If the Motor Vehicle Code obligated defendant to signal while entering the driving lane of the highway from the merge lane, the officer was authorized to stop defendant for a traffic infraction, ORS 810.410(3)(b), and the motion to suppress was properly denied.1
The issue is whether defendant changed “lanes” within the meaning of ORS 811.400(1). That statute provides:
“A person commits the offense of failure to use an appropriate signal for a turn, lane change or stop if the person is operating a vehicle that is turning, changing lanes, stopping or suddenly decelerating and the person does not make the appropriate signal under ORS 811.395 by use of signal lamps or hand signals.”
In State v. Thomas, 104 Or App 126, 799 P2d 208 (1990), we interpreted the word “lane” in ORS 811.400(1) to require a signal when a driver moves from a parking lane into a traffic lane. Our interpretation furthered the stated purpose of the Motor Vehicle Code, which is to “provide maximum safety for all persons who travel or otherwise use the public highways of this state.” ORS 801.020(11)(a); State v. Thomas, supra, 104 Or App at 130. The situation here is quite similar. Defendant moved from a lane used for accelerating and merging to a lane used for through traffic. A signal notifies other motorists, regardless of who has the right of way, when the merging driver intends to execute the lane change.
State v. Bea, 107 Or App 118, 810 P2d 1328 (1991), the case on which the dissent relies, is distinguishable both on the facts and on the principle of law it establishes. In Bea, the driver failed to signal as he made the forced turn in an “L” *744intersection. We interpreted the word “turn” in ORS 811.400(1) and held that the driver was not required to signal, because the driver did not “turn” within the meaning of the statute. Bea says nothing about whether the driver changed “lanes.” That silence is understandable because, at all times, his vehicle remained in the traffic lane reserved for driving through the turn created by the “L” intersection. Here, however, the driver moved from the merge lane to the traffic lane. ORS 811.400(1) requires a driver to signal under those circumstances. The officer had authority to stop defendant when he failed to signal.
Affirmed.

 Defendant does not otherwise challenge the search of his car.